NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1331
                                       __________

                                 WILLIAM E. VUKICH,
                                                   Appellant

                                             v.

                        PENNSYLVANIA JUDICIAL SYSTEM
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-00805)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 17, 2019
            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                             (Opinion filed October 3, 2019)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       William Vukich appeals pro se from the District Court’s dismissal of his civil

action. For the reasons that follow, we will affirm that judgment.

                                             I.

       In 2008, Vukich pleaded guilty in the Court of Common Pleas of Beaver County,

Pennsylvania, to multiple offenses. He was sentenced to an aggregate prison term of two

to four years, to be followed by a term of probation. In 2013, he violated his probation

and was sentenced to an additional prison term of one to three years.

       In 2018, Vukich filed a pro se action in the District Court against the “Judicial

System of Pennsylvania,” appearing to take issue with both of his sentences.1 In January

2019, the District Court dismissed this action pursuant to 28 U.S.C. § 1915(e)(2)(B),

stating that his complaint, which was titled “Motion Illegal Action bestowed upon

Petitioner,” was barred by the Eleventh Amendment. This timely appeal followed. 2

                                             II.

       Vukich’s District Court filings were not models of clarity. But he indicates in his

appellate brief that he is seeking “[c]ompensat[ion]” for “the seven illegal years he spent



1
  Although one of Vukich’s District Court filings referred to the defendant as the
“Judicial Systems of the United States,” his allegations were directed at the Pennsylvania
judicial system only.
2
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
plenary review over the District Court’s dismissal order, see Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000), and we may affirm that order on any basis supported by the
record, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
                                             2
incarcerated.” (Vukich’s Br. 17.) We agree with the District Court that the Eleventh

Amendment (among other things) bars a claim for damages against the Pennsylvania

state courts. See Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d 193, 198

(3d Cir. 2008). To the extent that Vukich’s appellate brief indicates that he also intended

to seek damages against a state-court judge and the attorneys who were involved in his

state-court proceedings, that claim is barred by, among other things, Heck v. Humphrey,

512 U.S. 477, 486-87 (1994) (holding that, in order for a 42 U.S.C. § 1983 plaintiff “to

recover damages for allegedly unconstitutional conviction or imprisonment,” he “must

prove that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus”).

       In view of the above, we will affirm the District Court’s dismissal of Vukich’s

case.3 His request for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d

147, 155 (3d Cir. 1993).


3
  To the extent that Vukich intended to attack the validity of one or both of his sentences,
the proper vehicle for doing so is a habeas petition, not a civil complaint. See Preiser v.
Rodriguez, 411 U.S. 475, 500 (1973). Although the District Court could have liberally
construed his filings in this case as a habeas petition, we see no reason to remand on this
basis. Even if Vukich were still “in custody” with respect to either of these sentences
when he brought this case, see Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (per
curiam) (explaining that a district court has jurisdiction to entertain a habeas petition only
if the petitioner is “‘in custody’ under the conviction or sentence under attack at the time
his petition is filed”), a habeas challenge to his original sentence clearly would have been
                                               3
time-barred, see 28 U.S.C. § 2244(d)(1), and the District Court would have lacked
jurisdiction over a habeas challenge to his probation-violation sentence because he had
attacked that sentence in a prior habeas petition, see Robinson v. Johnson, 313 F.3d 128,
139 (3d Cir. 2002).